EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Karrie G. Weaver on March 16, 2022.

The application has been amended as follows: 

Claim 51 has been canceled.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is MacEwan (WO 2011/159889. Listed on IDS filed 1/17/20), cited in the Final Office Action mailed June 8, 2021.  MacEwan teaches various embodiments of a structure of aligned (e.g. radially and/or polygonally aligned) fibers, and methods for producing said structure (abstract).  The embodiment of Figure 29 is most comparable to the claimed invention, with Figures 27 and 28 providing further details regarding that embodiment.  Figure 29 shows microscopy images illustrating neurite propagation in a membrane such as the membrane of Figures 27A-27F (paragraph [0038]). 
A nanofiber membrane 2705 of Figure 27 is produced using a collector with an array of electrodes (e.g. stainless steel beads) such as collector 2405 shown in Figure 24 (paragraph 
Figure 27C suggests that the fibers deposited on the surface of the microbead electrodes were randomly distributed (paragraph [0158]).  Figure 27D shows that the fibers at the interface between the surface of an electrode and a gap between electrodes transitioned from a random orientation to an aligned orientation (paragraph [0158]).  Figure 27E indicates that fibers deposited along the axis connecting the centers of two adjacent electrodes were uniaxially aligned parallel to that axis (paragraph [0158]).  Therefore, the fibers between wells (comparable to ‘cell seeding domains’) of Figures 29A and 29B are the uniaxially aligned nanofibers as shown in Figure 27E.  The fibers between the wells are comparable to the planar-aligned nanofiber assemblies of step (c) of instant claim 31.
MacEwan differs from the claimed invention in that MacEwan does not expressly disclose:
prior to forming the radially aligned nanofibers (which are comparable to the planar-aligned nanofiber assemblies of step (c) of instant claim 31), first providing a nanofibrous scaffold composed of unaligned polymeric nanofibers that form a nanofiber support having a planar surface (step (a) of instant claim 31);
then printing, spraying, or brushing a cell culture agent at two or more physically isolated domains on the planar surface, thereby forming at least a first cell seeding wherein the cell culture agent is present only at the cell seeding domains (step (b) of instant claim 31); and
after forming the radially aligned nanofibers (comparable to step (c) of instant claim 31), annealing the radially aligned nanofibers (reading on the first and second planar-aligned nanofiber assemblies) to the planar surface.

Regarding difference (ii) (MacEwan fails to disclose step (b) of instant claim 31, 
performed on the planar surface of a nanofiber support formed from unaligned polymeric nanofibers), as stated above, MacEwan does not disclose step (a) of instant claim 31 of providing a nanofibrous scaffold composed of unaligned polymeric nanofibers that form the nanofiber support having a planar surface, for their embodiment of Figure 29.  There is instead a transition of the fibers from randomly distributed (Figure 27C) within each well to aligned orientation (Figure 27E) within the regions between wells (paragraph [0158]).  With respect to the experiments concerning Figure 29, MacEwan teaches that the dorsal root ganglia (DRG) were seeded onto fiber membranes functionalized with polylysine and lamin (paragraph [0165]).  In another embodiment directed to biomedical patches, MacEwan teaches immersing a biomedical patch with a substance such as a growth factor and/or drug, doping the polymers comprising the fibers, or coating the surface of the fibers within the biomedical patch (paragraph [0099]).  There is no printing, spraying or brushing of the substance on only specific domains (which are physically isolated) of the surface of the biomedical patch, wherein the substance is present only at the cell seeding domains.  At best, MacEwan would have suggested immersing an entire fiber membrane in a substance reading on a ‘cell culture agent,’ thereby providing the cell culture agent over the entire surface of the fiber membrane, including at regions on the surface of the 
	Moreover, the claimed invention requires that the printing, spraying, or brushing of a cell culture agent is on the planar surface of the nanofibrous scaffold composed of unaligned polymeric nanofibers.  As recited in step (c) of instant claim 31, the nanofiber support (the nanofibrous scaffold composed of unaligned polymeric nanofibers of step (a)) is laminated with a first planar-aligned nanofiber assembly and a second planar-aligned nanofiber assembly by placing the nanofiber assemblies at locations on the planar surface of the nanofiber support.  As pointed out above, the embodiment of Figure 29 of MacEwan teaches the transition of fibers from randomly distributed within each well to aligned orientation within the regions between wells (paragraph [0158]).  There is no teaching of placing any of the fibers at a location on the planar surface of a nanofiber support formed from a nanofibrous scaffold composed of unaligned polymeric nanofibers.  At best, MacEwan would have suggested providing a layer of randomly oriented polymeric nanofibers underneath the membrane of Figure 29 in order to render obvious steps comparable to steps (a) and (c) of instant claim 31, i.e. a lower layer of randomly oriented polymeric nanofibers, an upper layer that is the membrane of Figure 29; See pages 9-12 of the Final Office Action mailed June 8, 2021.  For such a modification of the embodiment of Figure 29 of MacEwan, there would not have been reason to print, spray, or brush a cell culture agent at two or more physically isolated domains on the planar surface of that lower layer of randomly oriented polymeric nanofibers, on top of which is provided an upper layer that is the membrane of Figure 29 of MacEwan, wherein the cell culture agent is present only at the cell seeding domains.  
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651       



/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651